Bell, Chief Judge.
Defendant appeals from his conviction for speeding. The enumerations of error all require a consideration of the evidence. No transcript of evidence or stipulation of the evidence has been submitted. Since the evidence has not been furnished to this court by any of the methods provided in Code Ann. § 6-805, no consideration of questions involving the evidence can be made. Rasberry v. State, 139 Ga. App. 189 (228 SE2d 186).

Judgment affirmed.


Shulman and Birdsong, JJ., concur.

Matthew Brewster Ewing, pro se.
Herbert A. Rivers, Solicitor, Charles C. Clay, Assistant Solicitor, for appellee.